DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 04/26/2022.
Claims 1, 5-10, 14, and 16-19 have been amended.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/26/2022 have been fully considered but are moot in view of the new grounds of rejection.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 recites “wherein the selectable user input is configured to receive input to start or stop the carrying of the payload by the attractive application”; it is unclear what functional process or operation the limitation is intended to describe. In the context of claim 1 the “payload” language is interpreted as essentially describing that the two applications are delivered to the mobile device together, in accordance with the standard/common usage of the term “payload” referring to data transmitted/transported in accordance with a communication protocol, but that definition does not fit the verbiage of the claim 6 limitation. AppSpec offers no guidance as there is no description of an input or a process “to start or stop the carrying of the payload by the attractive application”. In order to advance prosecution Examiner has interpreted the limitation as essentially describing a CA suspend/resume control in view of the nearest description in AppSpec Examiner could identify at ¶0037-0039; FIG. 4 regarding the “Start/End button 158”: “CACA wrapper interface 150 allows the mobile device owner or user to quickly opt-in or out of allowing CAs 140 to execute…Selection of the Start/End button 158 can toggle between Start and End options with Start toggle designation meaning opt-in and the End toggle designation meaning opt-out.”

Claim 18 recites The method of claim 14, further including providing a wrapper cached application interface configured to receive input to designate processor core usage and selective interfacing with the one or more cached mobile applications; the meaning and/or scope intended by Applicant for the recited “selective interfacing” is unknown. Additionally, the ‘and’ conjunction clause is grammatically ambiguous (“designate…selective interfacing”? “configured to…selective interfacing”? “providing… selective interfacing”? etc). No meaningful interpretation can be ascribed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2018/0349201 A1) in view of Argintaru et al. (US 2018/0296922 A1).

Claim 14:
A method of converting one or more mobile applications on a mobile device (client device) to a distributed platform (volunteer computing grid), comprising: providing one or more cached mobile applications (volunteer computing applications, e.g. machine learning, blockchain application) and a cached application controller application (CACA) (“manager”/”launching application”); providing one or more attractive applications (e.g. interactive application, game, media streaming application) (¶0018-0020, 0039-0041, 0056; mobile: ¶0024: “client devices 106-114 include…mobile telephone or smartphone 108, a tablet computer 110, a laptop computer 112, a video game console”, 0034-0036, 0048; FIG. 1, 3).
wherein the one or more attractive applications are configured to carry a payload (e.g. DLL, plugin) including the one or more cached mobile applications, wherein the one or more cached mobile application are controlled via the CACA; processing at one or more available cores of the mobile device such that compute cycles of the one or more available cores of the mobile device are used by the one or more cached mobile applications while the one or more attractive applications are executing (¶0018, 0039-0042, 0051, 0056, 0060; one or more available cores: ¶0034, 0037: “the processor(s) 310 could be divided into multiple processors” further discussed below).
providing one or more cloud-based servers in operative communication with the CACA (¶0023, 0039, 0044-0046; FIG. 1, 2).
Exemplary quotations:
“video games may provide an opportunity for volunteer computing by utilizing computing resources (e.g., processing power, storage capability, and network connections) while the user is playing the video game or during idle time. For example, computing resources can be utilized with an application running in the background to give users updates, stay connected to community, etc. and all the while utilizing idle computing resources” (¶0018).

“client application, or portion thereof, such as a plugin, which allows developers to easily integrate volunteer computing into an existing game client. On game launch, the manager for the client application (e.g., such as a dynamic link library (DLL) associated with the video game client) launches separate thread(s) on the client device 300 that manages the distributed computing tasks…the manager for the client application dynamically creates low-priority thread(s) for volunteer computing that run within the client device 300, allowing the game to claim resources when needed, but also taking advantage of times when the game requires lower processing resources (e.g., such as during start screens, while in menus, when the game is paused, while waiting for match-making in-game lobby etc.)” (¶0039-0040).

As shown above, Clark discloses (¶0034, 0037) multiprocessor embodiments and discloses (¶0040, 0018) mitigating impacts to game (attractive applications) performance by executing the volunteer computing threads (cached mobile applications) as low priority background threads, but does not describe employing processor core partitioning to prevent impacts and accordingly does not specifically disclose the attractive applications are executing on one or more other cores of the mobile device separate from the one or more available cores where the CAs execute.
However, it is well known in the art to utilize CPU core partitioning and scheduling affinities to enforce performance isolation amongst applications, including specifically to protect game applications from interference caused by background programs as shown by Argintaru disclosing (¶0024, 0035, 0045, 0038-0041; FIG. 3-4) processing at one or more available cores such that compute cycles of the one or more available cores of the mobile device are used by the one or more cached (background) applications while the one or more attractive (game) applications are executing on one or more other cores of the mobile device separate from the one or more available cores. Exemplary quotations:
“During optimization, various resource allocation operations may be performed in order to optimize performance of the game process. The operations may include, for example, dedicating computer resources to the game process. In a multicore computer system environment, such operations may include automatically reserving one or more CPU cores for the game process and restricting other processes to one or more other CPU core(s), or increasing the CPU priority, IO priority and/or network priority associated with the game process. In addition, other processes (e.g., antivirus or auto-backup processes) may be throttled back by lowering the CPU, IO and networking bandwidth allocation and priority associated with such other processes.” (¶0024).
 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Clark’s thread prioritization with Argintaru’s optimization method because it provides a user-friendly technique to prevent game “interference caused by the execution of other programs, thus improving game performance and the user experience” (¶0021, 0012, 0037, 0041).

Claims 1, 11, and 12:
Claims 1, 11, and 12 combined recite essentially the same subject matter as claim 14 and stand rejected in view of the combination of Clark/Argintaru for the same reasons and rationale provided in the rejections above. 

Claims 2-4 and 15-17:
The combination of Clark/Argintaru discloses the limitations as shown in the rejections above. Clark further discloses wherein the mobile device is a smartphone…wherein the attractive application is a mobile app…wherein the attractive application is a game (¶0018, 0024: “client devices 106-114 include…mobile telephone or smartphone 108”, 0034-0036, 0048; FIG. 1, 3).

Claims 5 and 9:
The combination of Clark/Argintaru discloses the limitations as shown in the rejections above. Clark further discloses providing a wrapper cached application  (“manager”/”launching application”) interface that displays a selectable user input configured to designate the attractive application…wherein the wrapper cached application interface includes one or more selectable inputs to designate one or more other applications (e.g. companion applications, supporting websites, rewarded applications) not designated as the attractive application (see at least ¶0039-0041, 0044-0049) implicitly teaching at least interfaces to select the game to launch, to select from a suite of games, select from companion application options and/or supporting websites. See also Argintaru ¶0038-0042 , 0031 disclosing designating whether apps are foreground or background.

Claims 7 and 19:
The combination of Clark/Argintaru discloses the limitations as shown in the rejections above. Clark further discloses wherein the wrapper cached application interface includes one or more selectable revenue information inputs (¶0042, 0055-0057, 0065.) 



Claim 10:
The combination of Clark/Argintaru discloses the limitations as shown in the rejections above. Clark further discloses generating revenue with the cached mobile application based on the use of the compute cycles of the one or more available cores of the mobile device. (¶0055-0056, 0065). 

Claim 12-13, and 20:
The combination of Clark/Argintaru discloses the limitations as shown in the rejections above. Clark further discloses providing one or more cloud-based servers in operative communication with the CACA…wherein the one or more cloud-based servers includes one or more cached application servers and one or more cached application data servers (see at least ¶0023, 0039, 0044-0046, 0056; FIG. 1, 2):
“Each of the servers 102-104 may be any suitable electronic computing or processing device(s) that can provide computing services including software…server 102 may provide or manage a platform for collaborative computing, research, or development using grid computing by coordinating volunteer grid computing using the client devices 106-114. Server 103 may be a server assorted with software or gaming development that, as discussed in greater detail below, utilizes crowdsourcing techniques to improve machine learning algorithms. Server 104 may be a server associated with a researcher, developers, or other grid computing consumer that has projects or tasks that need to be processed using the platform” 

Claims 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2018/0349201 A1) in view of in view of Argintaru et al. (US 2018/0296922 A1) in further view of Anderson (Volunteer Computing and BOINC).



Claim 6:
The combination of Clark/Argintaru discloses the limitations as shown in the rejections above. Clark does not elaborate on a GUI for the “manager”/”launching application” (¶0039-0042) and does not explicitly disclose “the selectable user input is configured to receive input to start or stop” [CA processing1].
Anderson, however, describes (pg. 7-9; pg. 17-18; pg. 22-23, sect. 2.8) an analogous volunteer grid system, “BOINC”, whose client software is composed of components including projects/applications (cached application), screensavers/graphics apps (attractive applications), a “core client” (cached application controller application (CACA)) and a Manger GUI (a wrapper cached application interface) (“The BOINC manager provides a graphical interface that allows volunteers to view the status of BOINC on their computer, and to control it in various ways” (pg. 7). The controls including selectable user input is configured to receive input to start or stop (suspend/resume/kill, attach/detach project) of entire projects and/or their constituent applications (cached applications) (pg. 7, para. 3-5; pg. 17, para. 3);
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Clark’s volunteer computing client with BOINC’s management and control GUI because it provides a rich and robust feature set allowing users to ensure it operates according to their preferences thus encouraging continued volunteer participation (pg. 5-6, sect. 1.1.2; pg. 10-11).

Claims 8 and 18:
The combination of Clark/Argintaru discloses the limitations as shown in the rejections above. Clark does not elaborate on a GUI for the “manager” (¶0039-0042) and does not explicitly disclose one or more selectable inputs to designate processor core usage for the mobile device.
Anderson, however, describes (pg. 7-9; pg. 17-18; pg. 22-23, sect. 2.8) an analogous volunteer grid system, “BOINC”, whose client software is composed of components including projects/applications (cached application), screensavers/graphics apps (attractive applications), a “core client” (cached application controller application (CACA)) and a Manger GUI (a wrapper cached application interface) (“The BOINC manager provides a graphical interface that allows volunteers to view the status of BOINC on their computer, and to control it in various ways” (pg. 7). The controls including selectable inputs to designate processor core usage for the mobile device (pg. 10-11, sect. 1.2.4) “Volunteers can control when and how BOINC uses their computing resources. These controls are called preferences…Limits on when computing can be done. This can be based on…non-BOINC CPU load…Limits on the number of processor cores used, and on the duty cycle of processor usage. The latter control, called CPU throttling, can be used to limit the increase in CPU temperature.”
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Clark’s volunteer computing client with BOINC’s management and control GUI because it provides a rich and robust feature set allowing users to ensure it operates according to their preferences thus encouraging continued volunteer participation (pg. 5-6, sect. 1.1.2; pg. 10-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references are directed to systems and methods which restrict particular tasks to particular disjoint sets of CPU cores: US 20190188030 A1; US 20180046507 A1; US 20100017804 A1; US 20180129534 A1
“ALICE Connex: A volunteer computing platform for the Time-Of-Flight calibration of the ALICE experiment. An opportunistic use of CPU cycles on Android devices” is directed to a BOINC implementation combined with an edutainment module.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
05/12/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner refers to the rejections under 112(b) regarding the interpretation of this limitation.